UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                             No. 00-4876



UNITED STATES OF AMERICA,

                                               Plaintiff - Appellee,

          versus


CORNELIUS KOLLOCK,

                                              Defendant - Appellant.



Appeal from the United States District Court for the Middle Dis-
trict of North Carolina, at Durham. Malcolm J. Howard, District
Judge. (CR-00-158)


Submitted:   April 6, 2001                    Decided:   May 11, 2001


Before WILKINS, NIEMEYER, and MICHAEL, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Louis C. Allen, III, Federal Public Defender, Eric D. Placke,
Assistant Federal Public Defender, Greensboro, North Carolina, for
Appellant. Walter C. Holton, Jr., United States Attorney, Robert
A.J. Lang, Assistant United States Attorney, Greensboro, North
Carolina, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

     A jury found Cornelius Kollock guilty of one count of possess-

ing a firearm after having been convicted of a felony, in violation

of 18 U.S.C.A. §§ 922(g)(1), 924(a)(2) (West 2000).     On appeal,

Kollock contends that: (1) Section 922(g) is unconstitutional under

the Commerce Clause, and (2) the district court erred by applying

a 4-level enhancement for possessing a firearm in connection with

a felony.     Finding no reversible error, we affirm.

     We find that Kollock’s challenge to § 922(g) is without merit.

See United States v. Gallimore,        F.3d    , 2001 WL 313887, *3

(4th Cir. Apr. 2, 2001) (No. 00-4416).

     We have reviewed the record and find that the 4-level en-

hancement under USSG § 2K2.1(b)(5) is not clearly erroneous.    See

United States v. Nale, 101 F.3d 1000, 1003-04 (4th Cir. 1996);

United States v. Daughtrey, 874 F.2d 213, 217 (4th Cir. 1989).

     Accordingly, we affirm the conviction and sentence.         We

dispense with oral argument because the facts and legal contentions

are adequately presented in the materials before the court and

argument would not aid the decisional process.




                                                           AFFIRMED




                                   2